DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/20/2021, 03/05/2021 and 01/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-30 are allowed
Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A system for determining a zeta potential of a porous medium, flat substrates, coarse particles, and granular samples comprising: fluid in fluid communication with both a first end and a second end of the porous medium,.., a second pressure sensor disposed downstream of a second end of the porous medium,.., wherein the zeta potential is determined based at least partially on a ratio of the first pressure differential between the upstream and downstream pressure of the fluid to the difference between the upstream and downstream electrical characteristic of the fluid”, as required by claims 1, 17 and 19.
Claims 2-16, 18 and 20-30 are in condition for allowance, based on their dependencies.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the IDS filed 01/20/2021, 03/05/2021 and 01/24/2021 and the searches attached disclose Chun (U.S. Patent 6939719) discloses Equipment Of Local Streaming Potential Measurement For Monitoring The Fouling Process In Hollow-fiber Filtrations Of Nano-colloidal Suspension teaching the apparatus of measuring streaming potential a thermostat feed tank to reserve feed solution in a state of colloidal suspension; two means to measure physical properties of said feed solution; the body of membrane module equipped with electrodes  to measure streaming potential difference as well as a hollow-fiber membrane; a fine flow-control valve to adjust transmembrane pressure difference present between the inside and outside of the hollow-fiber; a pressure gauge that measures the transmembrane pressure difference both at an inlet and an outlet of a membrane module; connecting parts which are parts of membrane module that link between membrane module and flow channel; two means to display and record data being obtained from the above-mentioned measuring means; and a means to calculate the value of zeta potential of the hollow-fiber membrane.


    PNG
    media_image1.png
    413
    577
    media_image1.png
    Greyscale


Al-Yousef (U.S. Publication 20180259499) discloses processes for evaluating enhanced oil recovery mechanisms in carbonate based reservoirs at both the rock-fluid and oil-water interfaces using spectroscopic and interfacial techniques teaches spectroscopic and interfacial analyses and techniques for enhancing oil recovery from a subterranean formation, a sample, rocks, brine solution, and oil are mixed and intimately intermingled. Rocks are rocks from a hydrocarbon bearing reservoir, for example a carbonate reservoir, sandstone reservoir, shale reservoir, or any other hydrocarbon bearing reservoir including tight formations. Brine solution includes any type and any concentration of salt ions to be tested. Oil includes any crude oil composition or other liquid hydrocarbon composition to be tested, At a rock-fluids interface, rocks are in interfacial contact with either or both of brine solution and oil. Properties to be tested for at rock-fluid interface include, but are not limited to, wettability, Zeta potential, streaming potential, adhesion and capillary forces, intermolecular forces, film thickness, and fine scale imaging. Measurement techniques for testing properties at rock-fluids interface  include, but are not limited to, contact angle cell, zeta/streaming potential analyzer, surface force apparatus, atomic force microscopy, environmental SEM, confocal microscopy, and transmission electron microscopy. Elemental and chemical analysis for testing at rock-fluids interface include, but are not limited to, X-ray photoelectron spectroscopy and infrared absorption spectroscopy, in the steps a fluid-fluid interface is created, such as, for example, between water and oil, and a rock-fluids interface is created, reservoir conditions at core flooding are simulated, NMR carried out on a sample,  micro or nano computed tomography  carried out on a sample, effluent analysis carried out on a sample.



    PNG
    media_image2.png
    578
    662
    media_image2.png
    Greyscale


However, both Chun and Al-Yousef do not disclose the above allowable subject matters. 




Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858